internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-146221-02 date date legend authority counties state bonds a b this is in response to your request for a ruling that a portion of a pooled bond issue the proceeds of which are reasonably expected to be lent to one or more local_government borrowers to refinance prior debt of that local_government borrower s more than days after the issue_date of the pooled bond issue can be treated as a separate issue for sec_149 ii and iii of the internal_revenue_code facts and representations authority makes the following factual representations authority is a body corporate and politic organized under the laws of state and by the counties each of plr-146221-02 which is located in state authority was created to make loans to certain governmental entities the participants authority uses a revolving loan structure such that when loans are repaid the repayments are used to originate new loans authority proposes to issue the bonds to make loans to between a and b participants some of the proceeds of the bonds will be lent to one or more participants that will use the proceeds to refund prior debt of the participant s authority reasonably expects that a certain amount of bond proceeds will refund prior debt of a participant more than days after the issue_date of the bonds authority will consider any bond from which proceeds are used to refund a debt more than days after the issue_date of the bonds an advance_refunding_bond the advance_refunding_bond within the meaning of sec_149 any prior debt of a participant that will be advance refunded with an advance_refunding_bond will be a debt that can be advance refunded under sec_149 proceeds of any advance_refunding_bond including any loan repayments and any transferred proceeds will never be invested at a yield that is materially higher than the bond yield within the meaning of sec_1_148-2 in addition loan repayments on any advance_refunding_bond will be deposited in a segregated fund that will be used to make new loans and will not be used to refund a prior debt authority will apply the allocation rules of sec_1_148-9 to reasonably and consistently allocate bonds proceeds and investments among the separate purposes of the issue ie the advance refunding purpose and remaining purposes authority will elect to make these allocations on the date_of_issue of the bonds based upon authority's reasonable expectations about the use of bond proceeds but proceeds of the bonds that will actually be used for advance refunding purposes will not be invested at a yield that is materially higher than the yield on the bonds as defined in sec_1 d ii law and analysis sec_149 provides that n othing in sec_103 or any other provision of the law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in paragraph or sec_149 provides in part that an issue is described in that paragraph if any bond is issued to advance refund a bond unless the refunding_bond is only the first advance refunding of the original bond issued after sec_149 provides that a bond shall be treated as issued to advance refund another bond if it is issued more than days before the redemption of the refunded bond plr-146221-02 sec_1_149_d_-1 provides in part that for purposes of sec_149 ii and iii the provisions of the multipurpose issue rules in sec_1_148-9 apply except that the limitation in sec_1_148-9 is disregarded the definitions in sec_1_148-1 apply for purposes of sec_149 sec_1_149_d_-1 sec_1_148-9 provides that the portion of the bonds of a multipurpose issue reasonably allocated to any separate purpose under paragraph h is treated as a separate issue for all purposes of sec_148 except for certain arbitrage purposes listed therein a multipurpose issue is an issue the proceeds of which are used for two or more separate purposes determined in accordance with sec_1_148-9 sec_1_148-1 separate purposes of a multipurpose issue include refunding a separate prior issue financing a separate purpose_investment and any clearly discrete governmental purpose reasonably expected to be financed by the issue sec_1_148-9 separate purposes may be treated as single purpose if the proceeds used to finance those purposes are eligible for the same initial temporary period under sec_148 for example the use of proceeds of a multipurpose issue to finance separate qualified_mortgage loans may be treated as a separate purpose sec_1_148-9 the temporary period for an advance_refunding_bond i sec_30 days sec_1_148-9 sec_1_148-9 provides in part that proceeds investments and bonds of a multipurpose issue may be allocated among the various separate purposes of the issue using any reasonable consistently applied allocation method allocations under this paragraph may be made at any time but once made may not be changed an allocation is not reasonable if it achieves more favorable results under sec_148 or sec_149 than could be achieved with actual separate issues authority wishes to treat the advance refunding bonds as a separate issue the bonds will be a multipurpose issue the advance refunding bonds will fund a separate purpose as that term in defined in sec_1_148-9 and will qualify for the same temporary period based upon authority's representations authority's allocations to the separate purposes will be reasonable moreover allocations to separate purposes can be made at any time conclusion we conclude that the advance refunding bonds can be treated as a separate issue under sec_1_148-9 for purposes of sec_149 ii iii the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination plr-146221-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours exempt_organizations employment_tax government entities assistant chief_counsel by rebecca l harrigal chief tax exempt bond branch
